                                      Case 1:19-cv-04290-JLC Document 69 Filed 03/04/20 Page 1 of 3


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

                                 VICTOR COYOTL CUAYA,

                                                                 Plaintiff,                      CASE NO .: 19 CIV. 4290 (RA) (JLC)

                                                 -vs-

                                 VI DEVELOPMENT GROUP LLC d/b/a BREAD &
                                 BUTTER, 570 KCBS CORP. d/b/a BREAD & BUTTER,
                                 401 KCBS CORP. d/b/a BREAD & BUTTER, 462 BKCS
                                 LTD. d/b/a BREAD & BUTTER, BKCS LTD. d/b/a
                                 BREAD & BUTTER, K&H 14 INC. d/b/a BREAD &
                                 BUTTER, FOOD & BEYOND, LLC d/b/a BREAD &
                                 BUTTER, TERENCE PARK and BYUNG IL PARK,

                                                                 Defendants.



                                                             DECLARATION OF JONATHAN SUE

                                        I, JONATHAN Y. SUE , declare as follows:

                                        I am an attorney in good standing and admitted to the New York State bar and the bar of the

                                United States District Court, Southern District of New York.

                                        1.      On December 3, 2019, a court ordered mediation session was held. The mediator

                                Michael Wolfson, plaintiff Victor Coyotl Cuaya and his counsel Daniel Needham, Defendant Food

                                & Beyond, LLC, by Jimmy Kim and myself as counsel and Eli Freedberg as counsel for the

                                remaining defendants (except K&H 14 Inc., which is out of the case).

                                        2.      During the session, it was discovered that an individual who was with plaintiff was

                                not an interpreter but a “friend” of plaintiff and therefore he was asked to leave as he was not
    LA W OF F IC E S OF
JO N A T H A N Y. SU E , PLLC
    303 Fifth Avenue
       Suite 1207
                                permitted to be present.
  New York, NY 10016
     212.967.1001
                                        3.      As the mediation session continued with the assistance of an interpreter via telephone

                                from plaintiff’s attorney’s office, it was made very clear that plaintiff (or evidently his counsel) had

                                absolutely no interest in settling his claim on an individual basis.
                                      Case 1:19-cv-04290-JLC Document 69 Filed 03/04/20 Page 2 of 3




                                       4.       Being that plaintiff only worked for Food & Beyond, LLC, for approximately three

                                (3) weeks and participating with mediation with an effort at settling the case, it was quite unexpected

                                to be met with a posture from plaintiff’s counsel that a settlement would be entertained on a “class

                                basis” only without any previous notice.

                                       5.       In furtherance of perhaps obtaining a settlement demand from plaintiff, I asked

                                plaintiff (through his counsel and interpreter) whether he knew any of the employees at defendants’

                                stores or whether he was friends/acquaintances with anyone and he responded “no.”

                                       6.       I further asked then why he would be willing at a minimum to delay the resolution

                                of his case by months and possibly diminish his recovery to pursue a class certification/action for

                                people who were essentially strangers to him. I further asked why he refused to provide a settlement

                                demand for himself when he previously provided a damage calculation (upon information and belief

                                August 26, 2019).

                                       7.       Plaintiff stared blankly and just said “no.” It was obvious that plaintiff was not

                                acting in his best interest and only saying what his counsel instructed.

                                       8.       I asked plaintiff how he could not have a demand for himself, whether it was a

                                million dollars or more but he maintained that he would only pursue a class settlement.

                                       9.       Had plaintiff communicated his intent prior to the mediation session that there was

                                no option of settling on an individual basis our client would have not participated in the mediation

                                session. Furthermore, if only a class settlement was intended, plaintiff’s counsel should have

    LA W OF F IC E S OF
                                provided information relevant to a class settlement in advance so that defendants could have at least
JO N A T H A N Y. SU E , PLLC
    303 Fifth Avenue
       Suite 1207               reviewed the proposal.
  New York, NY 10016
     212.967.1001

                                       10.      As such the entire mediation session was a waste of time and absolutely nothing was

                                accomplished.
                                     Case 1:19-cv-04290-JLC Document 69 Filed 03/04/20 Page 3 of 3




                                      I declare under penalties of perjury that the foregoing is true and correct.


                                Dated: New York, New York
                                       March 4, 2020                                           /s/ Jonathan Sue
                                                                                             Jonathan Sue




    LA W OF F IC E S OF
JO N A T H A N Y. SU E , PLLC
    303 Fifth Avenue
       Suite 1207
  New York, NY 10016
     212.967.1001
